Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Claims 3-510 and 11 were cancelled.  Claims 9 and 17-19 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed December 23, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically a copy of document 6 (DE 2967939) was not provided for consideration and document 5 (JP 6223529) is directed towards, as stated within the title, “Bill Storage Device, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 9 and 17-19 recites “in a case where the change in the sign of the calculated value from positive to negative or from negative to positive is observed to determine a lithium metal is precipitated on the negative electrode”.  The instant specification does not provide support for the circuitry providing such an observation or determination to link specifically to the precipitation of a lithium metal.  Paragraph 0090 of which Applicant points to for supports states the following: “A cause why this inflection point is generated is not completely clear. However, it has been found that a small amount of lithium is precipitated on a 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ogihara in view of Matsumoto et al., Wei et al., Vinassa et al., and Tsenter on claims 9-14, and 17-19 are withdrawn because independent claims 9 and 17-19 are amended and on claims 10-11 are withdrawn because the claims have been cancelled.
	

Claims 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2016/0218544) in view of Wei et al. (CN 104734295, machine translation), Vinassa et al. (WO 2015/049300, using US 2016/0245876 for translation and citation) and Tsenter (US 5900718).
Regarding claims 9, 10 and 17-19, Ogihara discloses a battery device comprising a lithium ion secondary battery [0022] having a positive electrode, a negative electrode, and an electrolyte [0023] housed in an exterior body (107, 108; Fig 1) for an electricity storage device supplying electric power to an electronic apparatus (electric vehicle and onboard systems) connected to the battery device [0078], a converter (electric drive system 30) for converting electric power supplied from the battery into a driving force of a vehicle; and a control device for performing information processing on vehicle control on the basis of information on the battery [0078-0080], provided with a charge control device (20) for controlling charge and discharge of 
Wei teaches a control method for constant-current constant-voltage charging of lithium storage batteries where the method includes work parameters such as voltage, current and temperature used to judge the state of the battery (Abstract) and setting the current threshold value based on the temperature interval value determined [0031-0033] for the benefit of extending the life of the battery pack [0035-0036].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set current thresholds for constant-current charging of a battery based on the measured temperature ranges in the battery of Ogihara because Wei recognizes that setting current thresholds when applying constant-current control methods for a battery allows for the benefit of extending the life of the battery pack. 
Vinassa teaches when a lithium battery is recharged, a deviation [0058] taking the form of an inflection (value obtained by differentiating a charge quantity by a second order differential) is observed during a charging of a charge current [0058-0059] at a controlled temperature (25C; T1 or T2) in order to provide a determination of a state of health of the 
Tsenter teaches a method of charging a rechargeable battery which includes the step of measuring an initial temperature (T1) of the battery, derive a temperature factor (variability in temperature) while measuring an open circuit voltage of the battery to indicate a need to adjust the charging current including calculations based on recognizing a transition point (change in sign) of a second order differential to indicate an onset of overcharge and switching over to a trickle charge (lower than an initial setting) (3:61-5:11).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a method of measuring temperature and derive a temperature factor in measuring a circuit voltage and recognize a transition point based on a second order differential in the battery of Ogihara,  Wei,  and Vinassa because Tsenter recognize that such calculations mapped to a temperature factor provide the indications of an onset of an overcharge and allows for switching over to a trickle charge.
Tsenter also teaches the utilization of the rate of charge is dependent upon the amount of heat generated and adjusting the rate of charge so that heat consumed by the battery is near or equal to the heat produced by the battery (5:12-47) recognizing the rate of charge to be a result effective variable.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary and reduce the rate of charge (reduction of current in sections) based on the amount of heat generated by the battery of Ogihara, Wei and Vinassa because Tsenter recognizes the adjustment of the rate of charge as a result effective variable (6:20-32) to extend the life cycle of the battery. It has been held that discovering the optimum ranges for a result effective variable such as a rate of charge involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Vinassa discloses the value calculated by second-order differentiation is observed in a period in which a charging current value in the constant-voltage charging attenuates from 100% at the time of start of the constant-voltage charging to 10% (phase of rapid decrease of the current) [0058].  
Regarding claim 13, Vinassa discloses a constant-current charging [0020], pulse charging, or step charging for performing charging by stepwise changing a current value of80SP363303WO00 a constant current is performed until a battery voltage reaches a set voltage value (limit value), and the constant-voltage charging is performed after the battery voltage reaches the set voltage value [0021].  
Regarding claim 14, Ogihara discloses the battery device according to claim 9, wherein the electrolyte of the lithium ion secondary battery is an electrolytic solution [0082, 0086].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Tsenter, in its entirety, does not describe when a change in sign of a calculated value from positive to negative or from negative to positive is observed to determine a lithium metal is precipitated on a negative electrode, and an ambient temperature immediately before start of subsequent charging is T2 or lower, at least a part of a current in a constant-current charging current section of the battery is reduced to a value of 80% or less and 40% or more of an initial setting.  The examiner has not provided a finding of relevant facts, and presented the underpinning reasoning in sufficient detail.

In response to Applicant’s arguments, please consider the following comments:
(a)  Applicant is reminded, the prior art reference of Wei recognizes setting the current thresholds for constant-current charging based on temperature interval, Vinassa recognizes observing inflections in the charging current to determine a state of health of the battery, and Tsenter recognizes deriving a temperature factor in measuring open circuit voltage of the battery to adjust the charging current based on a transition point of a second order differential  with further recognition the selected rate of charge is further controlled based on heat generated by the battery as discussed in the rejection above.  The result of adjusting the rate of charge provides for an extension of the life cycle of the battery.  The rationale underpinning is based on these factors as taught by the prior art and the skilled artisans recognition in view of such teachings that the temperature, changing current inflections (change in sign) reflect the overall health of the battery and can further adjust the life cycle by matching the rate of the charge to the heat generated.  As also stated in the rejection, Applicant’s lack of showing of criticality for the claimed range further supports the argument that the discovery of an optimum range for a result effective variable involves only routine skill in the art.  As also stated in the 112, 1st rejection above, the instant specification also does not provide clear support for the correlation between the change in sign of a calculated value and the determination of lithium metal precipitation or the specific configuration of circuitry to do so. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727